         Case 1:18-cv-09044-PAE-SN Document 24 Filed 05/06/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 2020                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________
msantos@faillacelaw.com

                                                                                         May 5, 2017

BY ECF
Hon. Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

                  Re:      Cortes et al v. 215 Scotch Inc.. et al.
                           Index No. 16-cv-0917 (ILG)(PK)

Your Honor:

        I am the managing attorney with Michael Faillace & Associates, P.C., attorneys for
Plaintiffs in the above-referenced matter. I write, with Defendants’ counsel’s consent to
respectfully request an extension to the deadline for filing the joint motion for judicial approval,
currently set for May 3, 2019 to June 3, 2019. This would be the third extension of this deadline.

       Since the parties last wrote to your Honor, the parties have negotiated some additional
terms in their agreement and settled on an agreement text. Two of the Defendants are currently
outside of the United States, and therefore communication with them has required more time
than usual. Additionally, getting their executed agreements has posed an additional challenge.
We therefore respectfully request one additional month to finalize the agreement, and an
adjournment of tomorrow’s conference. We would be happy to provide a copy of the unexecuted
agreement if the court wishes. We recognize the court’s previous instruction regarding extension
but given the circumstance respectfully and apologetically request this additional time.

         We thank the Court for its attention to this matter.


                                                     Respectfully Submitted,

                                                     /s/ Michael Faillace
                                                     Michael Faillace, Esq.
                                                     MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                     Attorneys for Plaintiffs

cc:      Michael Taubenfeld, Esq. (by ECF)
         Attorneys for Defendants



                           Certified as a minority-owned business in the State of New York
